COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  Holiday Moving & Storage Company,             §              No. 08-19-00192-CV
  Minor Moving LLC, and Apple Moving
  LLC d/b/a Apple Moving El Paso,               §                 Appeal from the

                         Appellants,            §               327thDistrict Court

  v.                                            §            of El Paso County, Texas

  Concepcion Martinez Alonzo,                   §              (TC# 2019DCV1579)

                         Appellee.              §
                                              ORDER

       The Court has this day considered Appellants’ unopposed motion requesting a stay of trial

court proceedings pending appeal and concludes that the motion should be GRANTED. The 327th

District Court is directed to stay all proceedings, including discovery, in cause number

2019DCV1579, styled Holiday Moving & Storage Company, Minor Moving LLC, and Apple

Moving LLC d/b/a Apple Moving El Paso v. Concepcion Martinez Alonzo, pending disposition of

this appeal or further order of this Court.

       IT IS SO ORDERED this 29th day of July, 2019.

                                       PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.